Exhibit 10.10

 

AMENDMENT No. 2 TO LOAN AND AIRCRAFT SECURITY AGREEMENT (S/N 3004)

 

This Amendment No. 2 is dated February 14, 2007 and amends the Loan and Aircraft
Security Agreement (S/N 3004) dated as of October 29, 2004, as amended (the
“Agreement”), entered into by and between Banc of America Leasing & Capital, LLC
(formerly known as Fleet Capital Corporation), as lender, (“Lender”) and Willis
Lease Finance Corporation, a Delaware corporation, as customer, (“Customer”).

 

RECITALS

 

A.                                        Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Loan.

 

B.                                          Lender and Customer entered into
that certain Loan and Certificate of Acceptance dated as of October 29, 2004
(collectively the “Loan”), which document was recorded as one document with the
Federal Aviation Administration (“FAA”) on November 30, 2004 and assigned
conveyance number M005128 regarding a certain Canadair Ltd. Model CL-600
(Challenger 601-1A) aircraft bearing U.S. Registration Mark N45PH and
manufacturer’s serial number 3004 (the “Aircraft”), as amended by Loan Amendment
No. 1 (“Amendment No.1”) dated December 9, 2004. The Loan and Amendment No. 1
are collectively referred to hereafter as the “Agreement”;

 

C.                                          Pursuant to the Agreement, Customer
is required to maintain a comprehensive aircraft liability insurance policy
against bodily injury or property damage claims including, without limitation,
contractual liability, premises damage, public liability, death and property
damage liability, public and passenger legal liability coverage in an amount not
less than $200,000,000.00 for each single occurrence;

 

D.                                    Customer has requested that Lender consent
to a reduction in the combined liability for bodily injury and property damage
including passenger, premises, contractual and war risk and allied perils
coverage from $200,000,000.00 to $150,000,000.00 for each occurrence; and,

 

E.                                      Lender has given its consent to
Customer’s request and has agreed to amend the Loan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                       Subsection 4.6(a)(i)(A) of the
Agreement is hereby deleted in its entirety, and the following new Subsection
4.6(a)(i)(A) is inserted in substitution:

 

4.6(a)(1)                                                 (A) comprehensive
aircraft liability insurance against bodily injury or property damage claims
including, without limitation, contractual liability, premises damage, public
liability, death and property damage liability, public and passenger legal
liability coverage in an amount not less than $150,000,000.00.

 

2.                                       Affirmation. Customer hereby affirms
and ratifies its obligations under the Agreement and agrees that the Agreement
is in full Force and effect, except as otherwise amended hereby.

 

3.                                  Representations. Customer hereby represents,
warrants and covenants to Lender that (i) this Amendment is enforceable against
Customer in accordance with its terms; (ii) Customer shall execute and deliver
this Amendment to Lender; (iii) Customer shall deliver to Lender a Certificate
of Insurance Coverage certifying Bodily Injury and Property Damage coverage
insured at $150,000,000.00; (iv) all other provisions concerning insurance
coverage in connection with the Agreement shall remain in full force and effect,
and (v) that no Default or Event of Default presently exists.

 

--------------------------------------------------------------------------------


 

4.                                       Miscellaneous. This Amendment, together
with the Agreement, constitute the entire agreement between the parties hereto,
and supersede all prior or contemporaneous agreements, communications and
understandings, both written or oral with respect to the subject matter of this
Amendment. This Amendment may be executed in any number of counterparts and by
the parties hereto in separate counterparts.

 

Except as expressly modified or amended by this Amendment, the terms and
conditions of the Loan shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment by their respective
duly authorized representative as of the date and year first above written.

 

Banc of America Leasing & Capital,

WILLIS LEASE FINANCE CORPORATION

LLC (as successor by merger with Fleet

 

Capital corporation)

 

 

 

By:

/s/ Rhonda Maggiacomo

 

By:

/s/ Bradley S. Forsyth

Name:

Rhonda Maggiacomo

 

Name:

Bradley S. Forsyth

Title:

Sr. Vice President

 

Title:

Senior Vice President

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------